Notice of Pre-AIA  or AIA  Status
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chalin A. Smith on 3/12/21.

The application has been amended as follows: 


	IN THE CLAIMS:

	1.  Please CANCEL Claim 15:
Claim 15.	(Canceled)

	2.  Please AMEND Claim 16 AS FOLLOWS:
Claim 16.	(Currently Amended)	The method of claim [[15]]16, wherein said one or more nucleic acids the genes, operably linked to a promoter capable of inducing overexpression of the encoded genes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment overcomes the issues of record, however, the further amendment was needed to overcome issues of the scope of the claimed methods of overexpression, where it was noted that the claims were possessed for introduction of nucleic acids.  Thus, the present amendment was agreed to, by way of examiners amendment.  The claims are free of the art of record.  Thus, Claims 1-5, 8-13, and 16-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633